Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 12/24/2020 have been considered.  Claims 1, 7, 9-10, 15, 19-20, 26, 28-30 have been amended by applicant.  Claims 1-30 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US Publication 2016/0183232 A1) in view of Karjalainen et al. (US Patent 9,577,813 B2).

identifying a set of beam configurations for a plurality of communications with at least one target device (receives time division duplexed (TDD) frame configurations by the eNB for beam directions, see at least paragraphs 0005, 0027, 0042, 0098);
determining a duplexing mode for the plurality of communications based at least in part on the identified set of beam configurations (select the use of certain beam directions based on the time division duplexed (TDD) frame configurations, see at least paragraphs 0005, 0027, 0042, 0098); and
communicating with the at least one target device based at least in part on the identified set of beam configurations and the determined duplexing mode (eNB communicates with the UE based on the TDD frame configurations and the candidate antenna beams, see at least paragraphs 0061, 0098, 0027).
Stirling-Gallacher may not explicitly show determining “from a set of duplexing modes” for “the wireless device to use.”
However, Karjalainen, in the same field of endeavor, teaches determining “from a set of duplexing modes” for the wireless device to use (adaptively allocate full duplex mode for user devices in a cell that can perform the full duplex reception and allocate half duplex mode for user devices in a cell that cannot perform the full duplex reception based on the frame configuration formats, see col. 15, lines 1-41).  


Regarding claim 2, Stirling-Gallacher discloses the method of claim 1, further comprising:
identifying a signal type or channel type associated with the plurality of communications (uplink frame, downlink frame, see paragraph 0036, Table A), wherein the set of beam configurations is identified based at least in part on the identified signal type or channel type (TDD frame configurations are based on the uplink frame and downlink frame, see Fig. 7, paragraphs 0027, 0042).

Regarding claim 3, Stirling-Gallacher discloses the method of claim 1, further comprising:


Regarding claim 4, Stirling-Gallacher discloses the method of claim 1, further comprising:
identifying a level of traffic demand of the wireless device, the at least one target device, or an additional device, wherein the set of beam configurations is identified based at least in part on the identified level of traffic demand (TDD frame configurations are based on the traffic load to decide whether transmit beam and/or receive beam blanking should be performed, see at least paragraphs 0045-0047).

Regarding claim 5, Stirling-Gallacher discloses the method of claim 1, further comprising:
identifying one or more parameters associated with one or more wireless communication links between the wireless device and the at least one target device (uplink/downlink load condition, see paragraph 0029), wherein the set of beam configurations is identified based at 

Regarding claim 6, Stirling-Gallacher discloses the method of claim 5, wherein the one or more parameters comprise path loss associated with the one or more wireless communication links (path loss, see paragraph 0035), directionality associated with the one or more wireless communication links (certain beam directions for transmitting, see paragraph 0030), or a combination thereof.

Regarding claim 7, Stirling-Gallacher discloses the method of claim 1, wherein the duplexing mode is determined based at least in part on a level of traffic demand (TDD frame configurations are based on the traffic load to decide whether transmit beam and/or receive beam blanking should be performed, see at least paragraphs 0045-0047), capabilities associated with one or more devices, limitations associated with the one or more devices, received measurement reports of one or more reference signals (low reference signal receive power RSRP measurement fed back to the eNB, see paragraph 0090), or a combination thereof.

Regarding claim 8, Stirling-Gallacher discloses the method of claim 7, wherein the one or more reference signals comprise at least one of a synchronization signal, a beam reference signal 

Regarding claim 9, Stirling-Gallacher discloses the method of claim 1, wherein determining the duplexing mode comprises:
receiving an indication of the duplexing mode for the plurality of communications (receiving time division duplexed TDD frame configurations for uplink and downlink communications, see paragraph 0042).
Stirling-Gallacher may not explicitly show determining “from a set of duplexing modes” for “the wireless device to use.”
However, Karjalainen, in the same field of endeavor, teaches determining “from a set of duplexing modes” for the wireless device to use (adaptively allocate full duplex mode for user devices in a cell that can perform the full duplex reception and allocate half duplex mode for user devices in a cell that cannot perform the full duplex reception based on the frame configuration formats, see col. 15, lines 1-41).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless communication method of Stirling-Gallacher to include determining “from a set of duplexing modes” for “the wireless device to use” as taught by the duplexing mode selection method of Karjalainen from full-duplex mode and half-duplex mode based on the subframe configurations so that it would allow some sub-

Regarding claim 10, Stirling-Gallacher discloses the method of claim 1, further comprising: 
transmitting an indication of the duplexing mode (exchanging the TDD frame configuration with other eNBs, see at least paragraphs 0050) for the wireless device to use for the plurality of communications (for uplink and downlink communications, see at least paragraph 0042).

Regarding claim 11, Stirling-Gallacher discloses the method of claim 1, further comprising:
receiving a first channel in a first slot of a subframe according to a first duplexing mode (receiving a DWPTS in a first slot of a S subframe. see Fig. 12, paragraph 0081); and
transmitting a second channel in a second slot of the subframe according to the first duplexing mode (transmitting a UPPTS in a second slot of a S subframe, see Fig. 12, paragraph 0081).


Regarding claim 19, Stirling-Gallacher discloses the method of claim 1, wherein the duplexing mode comprises at least one of a full duplex mode, half-duplex mode, single user (SU) multiple input multiple output (MIMO) (SU-MIMO) mode (single UE MIMO, see paragraph 0038), multiple user (MU) MIMO mode, or a combination thereof.
Stirling-Gallacher may not explicitly show determining “from a set of duplexing modes” for “the wireless device to use.”
However, Karjalainen, in the same field of endeavor, teaches determining “from a set of duplexing modes” for the wireless device to use (adaptively allocate full duplex mode for user devices in a cell that can perform the full duplex reception and allocate half duplex mode for user devices in a cell that cannot perform the full duplex reception based on the frame configuration formats, see col. 15, lines 1-41).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless communication method of Stirling-Gallacher to include determining “from a set of duplexing modes” for “the wireless device to use” as taught by the duplexing mode selection method of Karjalainen from full-duplex mode and half-duplex mode based on the subframe configurations so that it would allow some sub-

Regarding claim 20, Stirling-Gallacher discloses a method for wireless communication at a wireless device (eNB, see Fig. 7, paragraph 0042), comprising:
identifying a signal type or channel type for a plurality of communications with at least one target device (uplink frame, downlink frame, see paragraph 0036, Table A);
determining a duplexing mode for the plurality of communications based at least in part on the identified signal type or channel type (select the use of certain beam directions based on the time division duplexed (TDD) frame configurations, see at least paragraphs 0005, 0027, 0042, 0098); and
communicating with the at least one target device based at least in part on the determined duplexing mode (eNB communicates with the UE based on the TDD frame configurations and the candidate antenna beams, see at least paragraphs 0061, 0098, 0027).
Stirling-Gallacher may not explicitly show determining “from a set of duplexing modes” for “the wireless device to use.”
However, Karjalainen, in the same field of endeavor, teaches determining “from a set of duplexing modes” for the wireless device to use (adaptively allocate full duplex mode for user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless communication method of Stirling-Gallacher to include determining “from a set of duplexing modes” for “the wireless device to use” as taught by the duplexing mode selection method of Karjalainen from full-duplex mode and half-duplex mode based on the subframe configurations so that it would allow some sub-frames to be allocatable for uplink transmissions and other sub-frames to be allocatable exclusively for downlink transmissions in a half-duplex operation, and some frames to be allocatable for simultaneous uplink and downlink transmissions in a full duplex operation (see col. 6, lines 5-16).

Regarding claim 21, Stirling-Gallacher discloses the method of claim 20, further comprising:
identifying a set of beam configurations associated with the plurality of communications based at least in part on the identified signal type or channel type (TDD frame configurations are based on the uplink frame and downlink frame, see Fig. 7, paragraphs 0027, 0042).


identifying one or more parameters associated with a capability of the wireless device or with a capability of the at least one target device, wherein the signal type or channel type is identified based at least in part on the identified one or more parameters (transmit beam blanking or receive beam blanking is based on the RSRP measurements fed back by the UE to the eNB, see at least paragraphs 0005, 0029, 0042).

Regarding claim 23, Stirling-Gallacher discloses the method of claim 20, further comprising:
identifying a level of traffic demand of the wireless device, the at least one target device, or an additional device, wherein the signal type or channel type is identified based at least in part on the identified level of traffic demand (TDD frame configurations are based on the traffic load to decide whether transmit beam and/or receive beam blanking should be performed, see at least paragraphs 0045-0047).

Regarding claim 24, Stirling-Gallacher discloses the method of claim 20, further comprising:
identifying one or more parameters associated with one or more wireless communication links between the wireless device and the at least one target device (beam directions, see 

Regarding claim 25, Stirling-Gallacher discloses the method of claim 24, wherein the one or more parameters comprise path loss associated with the one or more wireless communication links (path loss, see paragraph 0035), directionality associated with the one or more wireless communication links (certain beam directions for transmitting, see paragraph 0030), or a combination thereof.

Regarding claim 26, Stirling-Gallacher discloses the method of claim 20, wherein the duplexing mode is determined based at least in part on a level or traffic demand (TDD frame configurations are based on the traffic load to decide whether transmit beam and/or receive beam blanking should be performed, see at least paragraphs 0045-0047), capabilities associated with the one or more devices, limitations associated with one or more devices, received measurement reports of one or more reference signals (low reference signal receive power RSRP measurement fed back to the eNB, see paragraph 0090), or a combination thereof.

Regarding claim 27, Stirling-Gallacher discloses the method of claim 26, wherein the one or more reference signals comprise at least one of a synchronization signal, a beam reference 

Regarding claim 28, Stirling-Gallacher discloses the method of claim 20, wherein determining the duplexing mode comprises:
receiving an indication of the duplexing mode for the wireless device to use for the plurality of communications (receiving time division duplexed TDD frame configurations for uplink and downlink communications, see paragraph 0042).

Regarding claim 29, Stirling-Gallacher discloses an apparatus for wireless communication (eNB, see Fig. 7, paragraphs 0042, 0093), comprising: 
a processor (CPU 1620, see paragraph 0093, Fig. 16);
memory in electronic communication with the processor (memory 1625, see paragraph 0093, Fig. 16); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (executing programs by the CPU, see paragraph 0094):
identify a set of beam configurations for a plurality of communications with at least one target device (receives time division duplexed (TDD) frame configurations by the eNB for beam directions, see at least paragraphs 0005, 0027, 0042, 0098);

communicate with the at least one target device based at least in part on the identified set of beam configurations and the determined duplexing mode (eNB communicates with the UE based on the TDD frame configurations and the candidate antenna beams, see at least paragraphs 0061, 0098, 0027).
Stirling-Gallacher may not explicitly show determining “from a set of duplexing modes” for “the wireless device to use.”
However, Karjalainen, in the same field of endeavor, teaches determining “from a set of duplexing modes” for the wireless device to use (adaptively allocate full duplex mode for user devices in a cell that can perform the full duplex reception and allocate half duplex mode for user devices in a cell that cannot perform the full duplex reception based on the frame configuration formats, see col. 15, lines 1-41).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless communication method of Stirling-Gallacher to include determining “from a set of duplexing modes” for “the wireless device to use” as taught by the duplexing mode selection method of Karjalainen from full-duplex mode and half-duplex mode based on the subframe configurations so that it would allow some sub-frames to be allocatable for uplink transmissions and other sub-frames to be allocatable 

Regarding claim 30, Stirling-Gallacher discloses an apparatus for wireless communication (eNB, see Fig. 7, paragraphs 0042, 0093), comprising: 
a processor (CPU 1620, see paragraph 0093, Fig. 16);
memory in electronic communication with the processor (memory 1625, see paragraph 0093, Fig. 16); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (executing programs by the CPU, see paragraph 0094):
identify a signal type or channel type for a plurality of communications with at least one target device (uplink frame, downlink frame, see paragraph 0036, Table A);
determine a duplexing mode for the plurality of communications based at least in part on the identified signal type or channel type (select the use of certain beam directions based on the time division duplexed (TDD) frame configurations, see at least paragraphs 0005, 0027, 0042, 0098); and

Stirling-Gallacher may not explicitly show determining “from a set of duplexing modes” for “the wireless device to use.”
However, Karjalainen, in the same field of endeavor, teaches determining “from a set of duplexing modes” for the wireless device to use (adaptively allocate full duplex mode for user devices in a cell that can perform the full duplex reception and allocate half duplex mode for user devices in a cell that cannot perform the full duplex reception based on the frame configuration formats, see col. 15, lines 1-41).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless communication method of Stirling-Gallacher to include determining “from a set of duplexing modes” for “the wireless device to use” as taught by the duplexing mode selection method of Karjalainen from full-duplex mode and half-duplex mode based on the subframe configurations so that it would allow some sub-frames to be allocatable for uplink transmissions and other sub-frames to be allocatable exclusively for downlink transmissions in a half-duplex operation, and some frames to be allocatable for simultaneous uplink and downlink transmissions in a full duplex operation (see col. 6, lines 5-16).
Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 13, the method of claim 11, further comprising:
communicating one or more channels in a third slot of the subframe according to a second duplexing mode different from the first duplexing mode.

In claim 16, the method of claim 1, further comprising:
communicating a first scheduling message to the at least one target device in a first portion of a control block of a slot; and
communicating a second scheduling message to the at least one target device in a second portion of the control block of the slot.


Response to Arguments
Applicant’s arguments, see page 8, paragraph 3 of the Remarks, filed 12/24/2020, with respect to claims 13 and 15 have been fully considered and are persuasive in light of the amended claim 15.  The claim objections of claims 13 and 15 have been withdrawn. 
Applicant's arguments, see page 9, paragraph 2 - page 10, paragraph 2 of the Remarks, filed 12/24/2020, with respect to the amended claims 1, 20, 29, and 30 filed 12/24/2020 have been fully considered but they are not persuasive.  Specifically, applicant argued on page 10, paragraph 1 of the Remarks, that Sterling-Gallacher does not teach “determining, from a set of duplexing modes, a duplexing mode for the wireless device to use for the plurality of communications based at least in part on the identified set of beam configurations,” examiner respectfully disagrees in view of the newly found second prior art, Karjalainen et al. (US Patent 9,577,813 B2).
Stirling-Gallacher may not explicitly show determining “from a set of duplexing modes” for “the wireless device to use.”
However, Karjalainen, in the same field of endeavor, teaches determining “from a set of duplexing modes” for the wireless device to use (adaptively allocate full duplex mode for user devices in a cell that can perform the full duplex reception and allocate half duplex mode for user devices in a cell that cannot perform the full duplex reception based on the frame configuration formats, see col. 15, lines 1-41; full-duplex mode and half-duplex mode are interpreted as a set of duplexing modes).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless communication method of Stirling-Gallacher to include determining “from a set of duplexing modes” for “the wireless device to 

Applicant similarly argued on page 10, last paragraph - page 11, paragraph 2 of the Remarks that Sirling-Gallacher fails to teach “selecting the duplexing mode from the set of duplexing modes” with respect to dependent claim 19, examiner respectfully disagrees for at least the same reasons regarding the response to the arguments for claims 1, 20, 29, and 30 above.  These same reasons equally apply to the arguments described on page 11, paragraph 3 of the Remarks about dependent claims 2-12, 19, 21-28.
In light of the foregoing reasons, claims 1-12, 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US Publication 2016/0183232 A1) in view of Karjalainen et al. (US Patent 9,577,813 B2).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN D MEW/            Primary Examiner, Art Unit 2471